Citation Nr: 1036655	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-22 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a lipoma of the 
back, claimed as a lump on the back.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to April 
1988 and from November 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied service connection for a lipoma of the back 
on the grounds that the evidence received was not new and 
material.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Historically, the RO denied service connection for a lipoma of 
the back in May 2006.  The Veteran, via a telephone contact in 
May 2007, indicated his intent to reopen this claim within one 
year of May 2006 rating decision.  While a liberal standard is 
applied in determining whether a communication constitutes a 
notice of disagreement (NOD), the communication in question must 
be in writing, and at least refer to the rating decision in 
question and be in terms that can be reasonably construed as 
expressing disagreement or dissatisfaction with the determination 
and a desire for appellate review.  38 C.F.R. § 20.201; Stokes v. 
Derwinski, 1 Vet. App. 201, 203 (1991); see also Beyrle v. Brown, 
9 Vet. App. 24, 28 (1996).  The Veteran's telephone contact in 
this case does not meet this standard; thus, the May 2006 rating 
decision became final, and the Veteran's request was construed as 
a request to reopen the previously denied claim.  

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, a letter was sent to the 
Veteran in May 2007 included the criteria for reopening a 
previously denied claim and the criteria for establishing service 
connection.  

However, with respect to providing information concerning why the 
claim was previously denied, the letter stated, "Please refer to 
your award letter dated May 24, 2006 for the reason(s) for 
denial.  Any new evidence submitted must pertain to this/these 
reason(s)."  This letter was inadequate as it failed to provide 
the basis for the prior May 2006 RO denial of the claim for 
service connection for a lipoma of the back.  See Kent at 9-10 
(in the context of a claim to reopen a previously denied claim 
for service connection, the VCAA requires the Secretary to look 
at the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial).

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Unfortunately, such requirements have not been met in this case.

In this regard, the Board does not find that the Kent letter 
defect is cured by actual knowledge on the part of the Veteran as 
he has not evidenced such knowledge in connection with the 
current claim.   Nor does the Board finds a reasonable person 
could be expected to understand from the notice what was needed.  

As noted above, the letter simply referred the Veteran to a prior 
letter dated in 2006 and he was told that any new evidence had to 
pertain to the reasons for the denial listed in that letter.  The 
rating decision attached to the 2006 letter indicated that 
service treatment records were negative for a lump on the lower 
right back and it was noted that these records included no 
mention of a lipoma even with the numerous injections, treatment 
and physical therapy found in his records.  The rating decision 
also noted that an August 2005 VA general medical examination was 
negative for complaint or finding of the lipoma although a 
January 2006 VA examination noted a right lipoma at T9.  The 
rating decision stated further that service connection for a 
right lower back lipoma was denied since the evidence indicated 
that the condition neither occurred in nor was caused by service.  

However, in connection with the current claim, the RO in the July 
2008 statement of the case stated that the basis for the prior 
denial indicated that there was no evidence of a lipoma having 
been incurred during active duty, and that a further review of 
the service treatment records revealed that the Veteran had a 
Medical Evaluation Board examination in November 2004 while on 
active duty which did show what appeared to be soft tissue lipoma 
on the right upper mid-back; the RO further noted that the lipoma 
was removed in August 2007.  The RO concluded that new and 
material evidence had not been received to reopen the Veteran's 
previously denied claim because although the evidence continued 
to show that he had a lipoma in the area of his right back, it 
did not show that the lipoma led to any problems in service that 
required surgery or other treatment resulting in chronic 
disability.  A lipoma in and of itself were noted by the RO to 
not be considered a disabling condition.  

The record reflects that the service treatment records including 
the November 2004 record were of record at the time of the prior 
2006 rating decision.  It appears therefore that evidence of a 
lipoma in service was of record at the time of the prior final 
decision.  It does not appear that additional service treatment 
records were added to the record after the 2006 decision.  Thus, 
because the stated basis of the prior decision in 2006 (no 
evidence of lipoma in service and thus no relationship between a 
current lipoma and service) and that stated in 2008 as the basis 
of the prior 2006 decision (lipoma in service, but no chronic 
disability in service and no current disability) appear to be 
divergent.  Although it is presumed that in 2006 the Veteran 
received the notice and attachment of the prior denial (see Woods 
v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994)), the Board finds that given the 
facts of this case to refer the Veteran to the 2006 letter as 
fulfillment of the current VCAA requirement to provide notice of 
the reason for the prior denial is both confusing and a defect 
that is potentially prejudicial to the Veteran given the language 
in the statement of the case.  Thus, there is a question as to 
whether the defect would affect the essential fairness of the 
adjudication.  

The RO/AMC must send the Veteran a corrective letter that 
complies with the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The letter should include a 
description of the evidence needed to substantiate the claim for 
service connection for a lipoma of the back based on new and 
material evidence by informing him of the elements required to 
establish service connection that were found insufficient in the 
prior denial (i.e., competent medical evidence showing that his 
lipoma, or residuals thereof, was incurred in or caused by his 
service).  The Veteran should also be advised that he may also 
submit lay evidence from such persons as fellow service members, 
friends, or family, regarding their observations as to his lipoma 
and its date of onset.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (under certain circumstances lay statements may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran 
corrective notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate the claim asserting that new and 
material evidence has been submitted 
sufficient to reopen the Veteran's previously 
denied claim for service connection for a 
lipoma of the back.

In the letter, the RO/AMC should inform the 
Veteran of the elements required to establish 
service connection that were found 
insufficient in the previous denial (i.e., 
competent medical evidence showing that his 
lipoma, or residuals thereof, was incurred in 
or caused by his service), as outlined by the 
Court in Kent.

The Veteran should also be advised that he 
may submit lay evidence from such persons as 
fellow service members, family, or friends, 
regarding their observations as to his lipoma 
including its date of onset and duration.

2.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the appellant's claim may 
be granted. If not, he should be furnished a 
supplemental statement of the case, and given 
an opportunity to respond. The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


